DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1,3 and 7 are objected to because of the following informalities:  
In claim 1, line 1-2, “swing arms mounting systems” should be “swing arm mounting systems”. 
In claim 1, line 4, “with elongated body” should be “with an elongated body”. 
In claim 3, line 3, a comma should appear after “flanges”.
In claim 3, line 3, “align” should be “aligned”. 
In claim 3, line 4, “mounting hole” should be “threaded mounting hole”. 
In claim 7, line 2, “swing arms wall bracket system” should be “swing arm wall bracket system”. 
In claim 7, line 4, “configured to attached to said swing arms” should be “configured to be attached to said swing arm”
In claim 7, line 8, “formed elongated body” should be “formed in the elongated body”. 
In claim 7, line 15, “to said channel” should be “in said channel”. 
In claim 7, line 19, “said elongated body form a jig” should be “said elongated body to form a jig”. 
In claim 7, line22, “jib” should be “jig”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, line 1, it is unclear what is meant by “consistently mounting”, and what limitations this would place on the claim. It appears the term is merely reciting that the system can be used to mount swing arm mounting systems at the same height and vertical orientation on a wall. 
In claim 1, lines 6-7, there is no antecedent basis for the term “the ear flanges”. It was assumed this was meant to reference the ears. 
In claim 3, lines 3 and 7, there is no antecedent basis for the terms “said flanges”. It was assumed this was meant to reference the ears. 
Claim 6 recites “The mounting system as recited in Claim 7”, however claim 7 is drawn to a method, with the step of “selecting a mounting system”. As such the scope of the claim is unclear, since it is unclear if the claim would require the method steps as recited in claim 7, or if it would only require the elements that make up the mounting system. It appears that claim 6 may be meant to depend from claim 5.
In claim 7, line 4, there is no antecedent basis for the term “said swing arms”, it is unclear if this is meant to reference the “swing arms wall bracket system” or some component thereof. 
In claim 7, line 16, there is no antecedent basis for the term “said reference point”. It is unclear how the reference point is related to the claimed method. For the purposes of examination, it was assumed the reference point was one of the length measurement indices on the elongated template. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson(US4388761).
[claim 1] Henderson teaches a mounting and alignment system which could be used for consistently mounting swing arms mounting systems each used to hold a monitor or keyboard on a wall at the same height and at the same vertical orientation, comprising: an elongated wall bracket(14) with an elongated body with a front surface(upper face of 32 in figure 1), at least one open end(upper or lower end), two raised ears(top wall of 22 in figure 1) that extend in an elevated location over the front surface, a first slot(16) formed between the ears and a longitudinally aligned channel(22) formed under the ears flanges, a plurality of wall mounting holes(receiving fasteners in 18,20, shown in figure 1) centrally aligned and formed on the elongated body; an elongated template(12) configured to slide freely inside said channel and partially restrained therein by said by said ears, said elongated template includes an axially aligned second slot(38) and length measurement indices(40) printed or formed thereon, said elongated template also includes at least one mounting hole(receiving bolt 42), and at least one threaded connector(42) configured to be selectively attached to said mounting hole formed on said elongated template, said threaded connector configured to force said elongated template against said ears to selectively affix said elongated template inside said channel. 
Henderson however does not teach that the mounting hole in the elongated template is a threaded mounting hole. Rather, Henderson teaches the use of a separate threaded nut(44) to secure the threaded fastener(42) to the elongated template. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a threaded hole in the elongated template in place of a separate threaded nut for attachment of the threaded fastener(42), as this would merely be changing the location of the threaded mounting hole, from the nut to the elongated template, and would yield the predictable result of allowing the fastener to selectively affix the elongate template to the channel, without the use of a separate threaded nut. 
[claim 3] when arranged as detailed above, the device of Henderson further including a flat guide plate(20) with at least one mounting hole(receiving 42) configured to attach to said threaded connector, said guide plate being configured to slide over said flanges, said mounting hole configured to be aligned with said mounting hole formed on said elongated template, whereby when said threaded connector is extended through said mounting hole and connected to said threaded mounting hole formed on said elongated template and tightened, said elongated template is forced against said flanges to lock said elongated template in a fixed position on said elongated wall bracket.
[claim 5,6] Henderson teaches a device as detailed above, however Henderson does not provide dimensions for the elongated wall bracket or elongated template. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the elongated wall bracket and elongated template any reasonable size, such as between 24-36 inches for the elongated wall bracket, or between 36-48 inches for the elongated template, as a matter of obvious design choice, as the exact size would not affect the overall functionality of the device. 
 [claim 7] Henderson further teaches a method for marking multiple sets of mounting holes on an elongated wall bracket which could be used with a swing arm wall bracket system, comprising selecting the mounting system as detailed above with respect to claim 1, inserting the elongate template(12) in said channel(22 as seen in figure 1), aligning a reference point(indices 44) on the elongated template with a reference point on the wall(C2 L39-41), rotating the threaded connector to temporarily affix the elongated template to the elongated body forming a jig(fig 1), marking the location of said wall mounting holes on the elongated body on the wall(C4 L14-31) and moving the jig from the wall and moving the jig to another wall and marking the mounting holes thereon(C6 L11-17).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson as applied to claims 1 and 5 above, and further in view of Revell(US8117760).
Henderson teaches a mounting system as detailed above, however Henderson does not teach the use of a level attached to the elongated template. The use of levels for mounting systems are a well known means for determining if the item to be mounted is leveled. Revell teaches one example of a level(40) used as a part of a mounting and alignment system for mounting an item in a level manner(C1 L10). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a level, such as taught by Revell, with the mounting system of Henderson, as this would provide a means of visually determining of the mounted object was leveled. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10539405, US9259958, US7228644, US20050115091, US6826846, US5692357, US1003517 all teach similar mounting systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632